Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process or process determined with pen and paper of determining which parking spot is the best without significantly more. 
The claim(s) recite(s) generating parking statistics which can be performed by pen and paper and it is how people performed statistical analysis before computers. The method then receives a request for an available parking spot, which can be part of a mental process that a user is looking for or needs a parking spot. The method then identifies available parking spots based on received data, a user’s brain can receive data, and the user can visually identify available spots. The method then selects a parking spot and informs the user, which is functionally similar to users brain making a decision and the user then knows based on the mental process that available parking spot.
Claim 2 recites steps for monitoring and collecting data which can be performed mentally. Claim 3 is directed at collecting, storing, analyzing, and identifying all steps that can be performed mentally. Claims 4-5 are directed at ranking, which can be performed mentally. Claims 6-7 are directed at identifying information which can also be performed mentally.
Claims 8-20 inherit the same interpretation as claims 1-7 above.
This judicial exception is not integrated into a practical application because the claim merely generally links the judicial exception to a particular technological environment.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are extra solution activity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210074159 A1) in view of Astigarraga et al. (US 20180218604 A1).

Regarding claim 1, Seo teaches a computer-implemented method comprising: (0006; method)
generating parking area statistics (occupied and unoccupied parking spot information) for a geographic region (parking map equivalent to a region); (0027; the system tracks on a parking space map the occupied and unoccupied parking spots in real time)
 receiving a request (activating application) for an available parking area to park a vehicle;(0025; user selects a parking space guide application, used for parking a vehicle in a parking area))
 	identifying a set of available parking areas within the geographic area (map area) based on parking area statistics; (0008; 0027; identifying available parking spots on a parking space map; the available spots are determined using sensors)
	Seo does not explicitly disclose IoT devices and therefore does not disclose identifying a set of available parking areas within the geographic area based on parking area data collected from a set of internet of things (IoT) devices operating various parking areas and parking area statistics;
selecting a top-ranked parking area from the set of available parking areas based user preferences;
 and presenting the top-ranked parking area in response to the requested available parking area.  
	In an analogous art Astigarraga teaches identifying a set of available parking areas (available/unoccupied parking spots) within the geographic area (0019; geographical areas) based on parking area data collected from a set of internet of things (IoT) devices (Iot devices) operating various parking areas and parking area statistics (collected parking data from other drivers); (0068 - 0072; collecting information about parking spots that are available or unoccupied from IoT devices (iot devices) , and information from other drivers and vehicles (equivalent to parking area statistics))
selecting a top-ranked (based on user preferences) parking area from the set of available parking areas based user preferences; (0068-0072; 0082; 0091; using user patterns and preferences to determine the availability of a parking stall in an area)
 and presenting the top-ranked parking area in response to the requested available parking area (0068-0072; 0082; 0091; displaying available parking spots based on the users preferences, and location information, and availability information) 
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Seo to include the utilization of user preferences and IoT data to determine optimal parking locations as is taught by Astigarraga 
The suggestion/motivation for doing so is to be able to better assist in finding parking [0002]

Regarding claim 2, Seo in view of Astigarraga teaches the computer-implemented method of claim 1, and is disclosed above, Seo further teaches monitoring availability (tracking occupied or unoccupied sate of a parking spot) of the top-ranked parking area (parking space) while the vehicle parks (once the vehicle parks it switches parking space state) in the top-ranked parking area; (0027; the system monitors the parking space, and updates the parking space map, once a vehicle is detected to have parked, the system switches from an unoccupied state, to an occupied state)
 	Seo does not explicitly teach and collecting monitoring data and user feedback after the vehicle is parked.  
	In an analogous art Astigarraga teaches and collecting monitoring data (0075; the system uses and collects information (equivalent to monitoring data) from parked vehicles sensors, (equivalent to connecting monitoring data after the vehicle is parked)) and user feedback after the vehicle is parked (0069; 0082; receiving by the vehicular collaboration system network update information from the user via voice or text such as “I am getting in my car and leaving the parking lot” which is equivalent to “after the vehicle is parked)  
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Seo to collecting data from sensors while a car is parking, and receiving user feedback when the car is parked as is taught by Astigarraga 
The suggestion/motivation for doing so is to be able to better assist in finding parking [0002]

Regarding claim 3, Seo in view of Astigarraga teach the computer-implemented method of claim 2, further comprising: and is disclosed above, Seo does not explicitly teach but Astrigarraga teaches collecting the parking area data from the set of IoT devices including parking meters; (0071-0073; the system includes IoT devices, and the Iot devices include sensors and can be stored in the parking meters)
Storing the monitoring data and the user feedback; (mapping claim 2 above; 0075; the system collects and analyzes data, and includes (0050; 0053) network storage used for the invention, collection infers some type of storage, at time it may be temporary storage, but for the information to be collected and analyzed it must have been stored)
and analyzing the parking area data,(see above for mapping) the monitoring data,(mapping claim 2) and the user feedback (mapping claim 2);  (0075; 0090-0091; collected information is analyzed including sensor, camera, and user input) 
wherein: identifying the set of available parking areas is further based analysis of the parking area data, the monitoring data, and the user feedback (0062; 0064; 0068-0073; 0075; the system identifies open spaces based on user input, other vehicle sensors, and in field cameras and sensors such as sensor on the parking meter)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Seo to determine availability based on user data, and collected information as is taught by Astigarraga 
The suggestion/motivation for doing so is to be able to better assist in finding parking [0002]

Regarding claim 6, Seo in view of Astigarraga teach the computer-implemented method of claim 1, and is disclosed above, Seo further teaches wherein identifying the set of available parking areas is further based on data collected from a set of dedicated on-street and off-street parking sensors.  (0025; 0031-0032; 0039; 0007; parking spot occupancy state is collected from sensors; a sensor can be located in the parking spot, as well as CCTV, and other sensors indoor and outdoor (equivalent to on-street and off-street sensors))

Regarding claim 7, Seo in view of Astrigarraga teach the computer-implemented method of claim 1, Seo does not explicitly teach but Astigarraga teaches wherein: identifying a set of available parking areas is further based on context data including current weather conditions; (0068; parking map indicating availability accounts for weather related restrictions)
and the parking area statistics include (i) average duration of parking at each parking area; (0092; average length of time parking spots are occupied) and (ii) cost of parking at each parking area (0082; cost of parking)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Seo to include information for parking such as availability based on weather, cost, and average length of time parking spots are occupied as is taught by Astigarraga
The suggestion/motivation for doing so is to be able to better assist in finding parking [0002]


Regarding claim 8, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a computer program product Seo teaches (0062; non-volatile computer readable medium storing instructions executable on a computer)
Regarding claim 9, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a computer program product Seo teaches (0062; non-volatile computer readable medium storing instructions executable on a computer)
Regarding claim 10, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a computer program product Seo teaches (0062; non-volatile computer readable medium storing instructions executable on a computer)
Regarding claim 13, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a computer program product Seo teaches (0062; non-volatile computer readable medium storing instructions executable on a computer)
Regarding claim 14, the claim inherits the same rejection as claim 7 above for reciting similar limitations in the form of a computer program product Seo teaches (0062; non-volatile computer readable medium storing instructions executable on a computer)

Regarding claim 15, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a system claim Seo teaches ([0021] system)
Regarding claim 16, the claim inherits the same rejection as claim 2 above for reciting similar limitations in the form of a system claim Seo teaches ([0021] system)
Regarding claim 17, the claim inherits the same rejection as claim 3 above for reciting similar limitations in the form of a system claim Seo teaches ([0021] system)
Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a system claim Seo teaches ([0021] system)

Claim(s) 4-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 20210074159 A1) in view of Astigarraga et al. (US 20180218604 A1) and further in view of Scofield et al. (US 20130265174 A1)

Regarding claim 4, Seo in view of Astigarraga teach the computer-implemented method of claim 1, and is disclosed above, Seo in view of Astigarraga do not explicitly teach further comprising: ranking the set of available parking areas based on the parking area statistics of each parking area
In an analogous art Scofield teaches ranking the set of available parking areas based on the parking area statistics of each parking area (0026; sorting and ranking available parking spots, parking information, criteria and database; 0044; 0052; as well as parking statistics)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Seo in view of Astigarraga to include ranking available parking spots using statistics as is taught by Scofield 
The suggestion/motivation for doing so is to be able to better assist in finding parking and assisting navigation [0001]

Regarding claim 5, Seo in view of Astigarrage in view of Scofield teach the computer-implemented method of claim 4, and is disclosed above, Seo in view of Astigarrage do not explicitly teach but Scofield teaches wherein the ranking is further based on user feedback associated with each available parking area (0026; 0044-0045; 0052; ranking is based on parking information such as feedback provided by travelers about the parking spot)
It would have been obvious to one or ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Seo in view of Astigarraga to include ranking available parking spots using statistics and feedback provided by the user as is taught by Scofield 
The suggestion/motivation for doing so is to be able to better assist in finding parking and assisting navigation [0001]

Regarding claim 11, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a computer program product Seo teaches (0062; non-volatile computer readable medium storing instructions executable on a computer)
Regarding claim 12, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a computer program product Seo teaches (0062; non-volatile computer readable medium storing instructions executable on a computer)

Regarding claim 18, the claim inherits the same rejection as claim 4 above for reciting similar limitations in the form of a system claim Seo teaches ([0021] system)
Regarding claim 19, the claim inherits the same rejection as claim 5 above for reciting similar limitations in the form of a system claim Seo teaches ([0021] system)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451